Citation Nr: 1742861	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  11-26 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969. 

He appealed to the Board of Veterans' Appeals (Board/BVA) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted his claim of entitlement to service connection for bilateral (i.e., left and right ear) hearing loss and assigned an initial noncompensable (i.e., 0 percent) disability rating, retroactively effective from November 20, 1990.  He is seeking a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119 (1999) (indicating in this circumstance VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others.  This change in rating, over time, compensates the Veteran for this variance in the severity of his disability.)

In support of his claims, the Veteran testified at a December 2014 videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record. 

In February 2015 the Board remanded these claims for additional development.  In so doing, the Board determined the Veteran had raised a derivative TDIU claim in conjunction with his increased-rating claim for his bilateral hearing loss, and as such assumed jurisdiction over this derivative claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Unfortunately, the claims require even more development before being decided on appeal, so the Board is again REMANDING them to the Agency of Original Jurisdiction (AOJ).



REMAND

In the prior February 2015 remand, the Board determined the Veteran needed to undergo a VA compensation examination to reassess the severity of his bilateral hearing loss to, in turn, assist in determining whether a higher rating is warranted for this service-connected disability.  The Board noted that a prior Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ) dated in December 2012 had indicated the Veteran's puretone average and speech reception thresholds were not in good agreement, even after retesting and reinstruction.  The examiner thus had considered the test invalid and resultantly had recommended retesting at a later date.  Therefore, in the remand instructions, the Board pointed out that, if the examiner (on re-examination) could not complete audiological testing or speech recognition testing for any reason, a detailed explanation for why this testing could not be completed need to be provided. 

Subsequently, in July 2015, the Veteran was afforded this additional VA examination.  The evaluating VA audiologist indicated the "Veteran was unable or unwilling to provide valid threshold-level responses to pure-tone-air-conduction stimuli."  The examiner added that, following reinstruction in the test procedures and retest, the observed inconsistencies did not resolve and testing was then discontinued.  However, this additional examiner was vague in her explanation for why she could not test the Veteran's right ear and left ear hearing at all frequencies.  Notably, no explanation was provided as to whether the Veteran was willfully failing to cooperate in the testing or whether he simply was unable to through no fault of his own, such as because of a valid medical reason. 

Because of these failings, there has not been compliance with the Board's prior remand directives, not even what could be considered acceptable substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Thus, another VA compensation examination must be scheduled to comply with the directives of the Board's earlier February 2015 remand.  See 38 C.F.R. § 4.2 (2016) (indicating it is incumbent on VA in this circumstance to correct the deficiencies in the prior examination).  If the VA audiologist is unable to perform valid audiometric testing on the Veteran or if the test results are deemed unreliable, the examiner must provide explanation for why this is so - in other words, the examiner must specifically state whether the Veteran is willfully failing to cooperate with the testing or, instead, simply is unable to through no fault of his own.

The derivative claim of entitlement to a TDIU is inextricably intertwined with the claim for a higher rating for the bilateral hearing loss, as the outcome of this increased-rating claim could materially affect the outcome of the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two claims are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, consideration of the claim for a TDIU must be temporarily deferred until after the hearing-loss claim is further developed on remand and readjudicated.

Lastly, since the claims file is being returned it should also be updated to include all outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all outstanding VA evaluation and treatment records regarding the Veteran's bilateral hearing loss.  If no additional medical records exists or are available, this fact must be expressly noted in the claims file.

2.  Then schedule another VA audiological examination to reassess the severity of the Veteran's bilateral hearing loss.  The electronic file and a copy of this remand must be made available to the examiner for review.  The AOJ must also ensure the examiner is provided the latest DBQ relevant to this claim.  All necessary tests should be performed, including puretone threshold and word recognition using the Maryland CNC word list.  

If the examiner cannot complete audiological testing or speech recognition testing for any reason, an explanation for why this testing cannot be completed must be provided.  In other words, the examiner must specifically state whether the Veteran is willfully failing to cooperate with the testing or, instead, simply is unable to through no fault of his own.

Have this examiner additionally determine the impact, either individually or in combination, of the Veteran's service-connected disabilities on his employability owing to their functional impairment.  To this end, the examiner is asked to assess the collective severity of the Veteran's service-connected disabilities (those being the bilateral hearing loss but also bilateral tinnitus) - including especially their effect on his ability to obtain and maintain substantially gainful employment versus what would be considered marginal employment in comparison, given his level of education, prior work experience and training, but not taking into account his advancing age or any disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.  See also Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

If it is determined the Veteran is indeed incapable of obtaining or retaining substantially gainful employment because of the severity of these service-connected disabilities, then the examiner is additionally asked to indicate the approximate date of onset of this total occupational impairment.  In doing so, the examiner is asked to reconcile any opinion with all evidence of record. 

It is imperative the examiner discuss the rationale of the opinions responding to these questions, whether favorable or unfavorable to the claims, if necessary citing to specific evidence in the file supporting conclusions. 

3.  Following any other development deemed warranted, re-adjudicate the Veteran's claims.  If these claims continue to be denied or are not granted to his satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him opportunity to respond to it before returning the file to the Board for further appellate review of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

